Orders, Family Court, New York County, entered on January 4, 1979, adjudicating respondent a juvenile delinquent on the ground that he committed acts, which, if done by an adult, would constitute criminal possession of a weapon in the fourth degree and escape in the third degree, and placing him with the Division for Youth, Title III, for a period of 18 months commencing on November 22, 1978, unanimously modified, as a matter of discretion in the interest of justice, to reduce placement to a period of 12 months, and, as so modified, the orders are affirmed, without costs (see. Family Ct Act, § 756, subd [b], as amd, eff Sept. 1, 1978). Concur— Sullivan, J. P., Bloom, Markewich, Silverman and Ross,'JJ.